Name: Commission Regulation (EU) NoÃ 85/2010 of 28Ã January 2010 on the issue of licences for importing rice under the tariff quotas opened for the January 2010 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy;  international trade
 Date Published: nan

 29.1.2010 EN Official Journal of the European Union L 25/125 COMMISSION REGULATION (EU) No 85/2010 of 28 January 2010 on the issue of licences for importing rice under the tariff quotas opened for the January 2010 subperiod by Regulation (EC) No 327/98 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to Regulation. (2) The January subperiod is the first subperiod for the quotas provided for under Article 1(1)(a), (b), (c) and (d) of Regulation (EC) No 327/98. (3) The notification sent in accordance with Article 8(a) of Regulation (EC) No 327/98 shows that, for the quotas with order numbers 09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, the applications lodged in the first 10 working days of January 2010 under Article 4(1) of that Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for under the quotas concerned should be laid down. (4) It is also clear from the notification that, for the quotas with order numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152, the applications lodged in the first 10 working days of January 2010 under Article 4(1) of the Regulation cover a quantity less than or equal to that available. (5) The total quantities available for the following subperiod should therefore be set for the quotas with order numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, in accordance with the first paragraph of Article 5 of Regulation (EC) No 327/98. (6) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order numbers 09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 referred to in Regulation (EC) No 327/98 lodged in the first 10 working days of January 2010, licences shall be issued for the quantities requested, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The total quantities available under the quotas with order numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 referred to in Regulation (EC) No 327/98 for the next subperiod are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX Quantities to be allocated for the January 2010 subperiod and quantities available for the following subperiod under Regulation (EC) No 327/98 (a) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the January 2010 subperiod Total quantities available for April 2010 subperiod (kg) United States of America 09.4127 (1) 24 796 000 Thailand 09.4128 (1) 9 126 881 Australia 09.4129 (2) 1 019 000 Other origins 09.4130 (2) 1 805 000 (b) Quota for husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98 Origin Order number Allocation coefficient for the January 2010 subperiod Total quantities available for July 2010 subperiod (kg) All countries 09.4148 (3) 0 (c) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(c) of Regulation (EC) No 327/98 Origin Order number Allocation coefficient for the January 2010 subperiod Total quantities available for July 2010 subperiod (kg) Thailand 09.4149 (4) 40 845 940 Australia 09.4150 (5) 16 000 000 Guyana 09.4152 (4) 10 914 230 United States of America 09.4153 6,241331 % 4 500 003 Other origins 09.4154 1,537554 % 6 000 007 (d) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98 Origin Order number Allocation coefficient for the January 2010 subperiod Total quantities available for July 2010 subperiod (kg) Thailand 09.4112 1,275294 % 0 United States of America 09.4116 2,083333 % 0 India 09.4117 3,602631 % 0 Pakistan 09.4118 1,058127 % 0 Other origins 09.4119 2,293516 % 0 All countries 09.4166 0,938554 % 17 011 012 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (2) No quantity available for this subperiod. (3) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (4) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (5) No award coefficient applied for this subperiod: no licence applications were notified to the Commission.